UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1494



JOHNNY L. MILLIGAN, individually and on behalf
of   I.L.M.   (minor)  and   I.L.M.   (minor);
CAROLYN A. MILLIGAN,

                                            Plaintiffs - Appellants,


          versus


W&M PROPERTIES, INCORPORATED OF VIRGINIA,
d/b/a Merrifield Village Apartment Company;
ANDREW GREENLEAF LAWRENCE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-1517)


Submitted:   September 30, 2005           Decided:   October 20, 2005


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny L. Milligan, Carolyn A. Milligan, Appellants Pro Se.
Jennifer Ann Guy, John David Wilburn, MCGUIREWOODS, LLP, McLean,
Virginia, for Appellee W&M Properties; Andrew Greenleaf Lawrence,
Fairfax, Virginia, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Appellants appeal the district court’s order dismissing

their second amended complaint alleging violations of the Fair

Housing Act, 42 U.S.C. §§ 3601-3619 (2000).   We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Milligan v. W&M Prop., Inc.,

No. CA-04-1517 (E.D. Va. filed Apr. 25, 2005 & entered Apr. 26,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -